DETAILED ACTION
1.	This action is responsive to the communication filed on March 26, 2020.  Claims 1-13 are pending.  Claims 11-12 are cancelled by the applicant. At this time, claims 1, 3, 5-10, and 13 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
7.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3, 5-6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG; Lijia et al. (US 20140233736 A1), in view of Gloudeman; Jeffrey J. et al. (US 6028998 A), and further in view of Butman; Ronald A. et al. (US 5867665 A)..
a.	Referring to claim 1:
		i.	Zhang teaches a method for managing a group connected objects in a communication network comprising at least one local area network said connected objects, called client objects, having at least one functional attribute, wherein said method comprises the following acts performed by a device of the communication network:
(1)	obtaining an identifier of the group and an encryption key of the group for said group (see paragraph [0054] of Zhang);
(2)	assigning at least one connected object to the group on the basis of at least one functional attribute of said connected object (the combination of teaching between Zhang and Gloudeman);
(3)	obtaining an encryption key of the object (see paragraphs [0007-0008, 0054] of Zhang);
(4)	encrypting the encryption key of the group using the encryption key of the object (see paragraphs [0007-0011] of Zhang);
(5)	transmitting to said at least one connected object the identifier of the group and the encrypted key of the group (see paragraph [0016] of Zhang).
ii.	Although Zhang teaches the claimed subject matter, Zhang is not clear (if indeed is not inherited) or silent on the capability of disclosing assigning at least one connected object to the group on the basis of at least one functional attribute of said connected object.  On the other hand, Gloudeman teaches:
(see column 10, lines 57-67 of Gloudeman).	
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Zhang with the teaching of Gloudeman to ensure all objects subscribing to that connection object are constantly supplied with current data values (see column 13, lines 29-30 of Gloudeman).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Zhang with the teaching of Gloudeman where the connection object relieves the subscribing object from the responsibility to obtain current data values from other objects (see column 13, lines 30-32 of Gloudeman).
		v.	Although the combination of teaching between Zhang and Gloudeman teaches the claimed subject matter, they are silent on the capability of disclosing a local area network.  On the other hand Butman teaches:
(1)	a local area network (see column 13, line 66 through column 14, line 15 of Butman).
vi.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Zhang with the teaching of Butman for providing control over distribution, redistribution, access security, filtering, organizing and display of information across disparate networks (see column 1, lines 8-10 of Butman).
vii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Zhang with the teaching of Butman for showing virtual connections between a domain communications server and several client side communications servers (see column 9, lines 63-65 of Butman).
b.	Referring to claim 3:

(1)	wherein the local area network comprises a connected object of server type, called a server object, configured to generate and store the group encryption key (see column 8, line 51 through column 9, line 32 of Butman; see also column 13, line 66 through column 14, line 15 of Butman; see also paragraph [0054] of Zhang).
c.	Referring to claim 5:
		i.	The combination of teaching between Zhang, Gloudeman, and Butman teaches the claimed subject matter, Butman further teaches:
(1)	wherein each client object of the local area network belongs to at least one group objects (see column 8, line 51 through column 9, line 32 of Butman; see also column 13, line 66 through column 14, line 15 of Butman).
d.	Referring to claim 6:
		i.	The combination of teaching between Zhang, Gloudeman, and Butman teaches the claimed subject matter.  Butman further teaches:
(1)	wherein the local area network comprises a default group and all of the objects of the local area network are assigned to said default group (see column 8, line 51 through column 9, line 32 of Butman; see also column 13, line 66 through column 14, line 15 of Butman).
e.	Referring to claim 8:
i.	This claim consists a server object for forming a group of connected objects in a communication network, comprising at least one local area network, said connected objects, called client objects, having at least one functional attribute to perform the steps of claim 1, thus it is rejected with the same rationale applied against claim 1 above.
f.	Referring to claim 10:
		i.	The combination of teaching between Zhang and Gloudeman, and Butman teaches the claimed subject matter.  Butman further teaches:
(1)	a home gateway comprising a server object (see column 3, lines 37-66 of Butman).
s 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG; Lijia et al. (US 20140233736 A1), and further in view of Gloudeman; Jeffrey J. et al. (US 6028998 A). 
a.	Referring to claim 7:
		i.	Zhang teaches a method for communicating in a group of connected objects in a communication network, each connected object, called a client object, having at least one function associated with an identifier of a group and an encryption key of the client object, wherein said method being comprises the following acts performed on the a client object of the group:
(1)	receiving the identifier of the group and the encryption key of the group encrypted by the encryption key of the client (see paragraphs [0009, 0012, 0048] of Zhang);
(2)	receiving a message by the encryption key of the group (see paragraphs [0009, 0012, 0048] of Zhang);
(3)	decrypting the encryption key of the group using the encryption key of the client object (see paragraphs [0009, 0012, 0267, 0273] of Zhang); and
(4)	decrypting the message using the encryption key of the group (see paragraphs [0009, 0012, 0267, 0273] of Zhang).
ii.	Although Zhang teaches the claimed subject matter, Zhang is not clear (if indeed is not inherited) or silent on the capability of disclosing communicating in a group of connected objects in a communication network, each connected object, called a client object.  On the other hand, Gloudeman teaches:
	(1)	communicating in a group of connected objects in a communication network, each connected object, called a client object (see column 10, lines 57-67 of Gloudeman).	
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Zhang with the teaching of Gloudeman to ensure all objects subscribing to that connection object are constantly supplied with current data values (see column 13, lines 29-30 of Gloudeman).

(1)	have modified the invention of Zhang with the teaching of Gloudeman where the connection object relieves the subscribing object from the responsibility to obtain current data values from other objects (see column 13, lines 30-32 of Gloudeman).
b.	Referring to claim 9:
i.	This claim consists a client object having at least one function associated with an identifier of a group and an encryption key of the client object, wherein said client object being at least one processor; and at least one non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the at least one processor configure the client object to perform the steps of claim 7, thus it is rejected with the same rationale applied against claim 7 above.
c.	Referring to claim 13:
i.	This claim consists a non-transitory computer-readable medium comprising a computer program stored the program comprising code instructions that, when the program is executed by a processor of a client object in a group of connected objects in a communication network, implements a method for communicating, wherein each connected object in the group has at least one function associated with an identifier of the group and an encryption key of the connected object, wherein said instructions configure the client object to perform the steps of claim 7, thus it is rejected with the same rationale applied against claim 7 above.
Allowable Subject Matter
10.	Claims 2 and 4 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten to incorporate all limitations of claims 2 and 4 into all independent claims 1, 7-9, and 13.
Information Disclosure Statement
11.	The information disclosure statements (IDS) filed on March 26, 2020 and December 1, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
February 10, 2022